240 F.2d 197
Edward Dunbar O'BRIEN, Plaintiff-Appellant,v.The DEMOCRATIC NATIONAL COMMITTEE et al., The Republican National Committee et al., Defendants-Appellees.
No. 11855.
United States Court of Appeals Seventh Circuit.
January 24, 1957.

Edward Dunbar O'Brien, Chicago, Ill., for appellant.
C. Wayland Brooks, Jacob M. Arvey, Chicago, Ill., for appellee.
Before DUFFY, Chief Judge, and MAJOR and SWAIM, Circuit Judges.
PER CURIAM.


1
Plaintiff appeared in the District Court and before this Court pro se. In some respects his contentions are not clear, but it does appear that he filed a complaint and an amended complaint in the District Court which aver that he is the composer of an original musical composition called "The Gettysburg Hymn" which has been registered under the Copyright Act; that he wrote to the Democratic National Committee and the Republican National Committee respectively suggesting a program by which certain singers and entertainers of national prominence would appear at the Democratic National Convention commencing August 13, 1956, and at the Republican National Convention commencing August 20, 1956, and that the "Gettysburg Hymn" would be sung at these meetings.


2
Although not clearly spelled out in the complaint, the plaintiff apparently charged that his suggestions for the program of each Convention were adopted by the respective Committees in charge, but that the "Gettysburg Hymn" was not to be sung. Plaintiff sought a temporary restraining order and an injunction from the District Court. Apparently plaintiff made several applications for such orders, for the record discloses that the Court entered orders denying motions for injunction on August 13, 1956, August 15, 1956, August 23, 1956 and August 24, 1956. The notice of appeal is from the order entered on August 24, 1956, which except as to its date is identical with the previous orders. We also find in the record a notice of an appeal from the order of August 26, 1956 which order does not appear in the record. In fact, the filing date of this notice of appeal is August 24, 1956.


3
No abuse of discretion having been shown in the denial of a motion for a temporary injunction, and it further appearing that said order denying injunction was entered after the conclusion of both the Democratic and Republican National Conventions, thus rendering the question moot, the order denying an injunction must be and is


4
Affirmed.